DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicant's election with traverse of Group I and Species IA, IIA, and IIIA in the reply filed on September 26, 2022 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden to search the other Groups and other Species.  This is not found persuasive because a different classification is a prima facie showing of burden.  However, for the Species restrictions (Species I, Species II and Species III) the Examiner has withdrawn these restrictions because the structure of a three-layered buffer layer between a substrate and a BiSb layer within the claimed structure is novel.  The requirement is still deemed proper and is therefore made FINAL.
That being said, the Examiner notes that the present invention (claim 1) is allowable over the art of record except for the double patenting rejection noted below.  The prior art discloses BiSb films having a (012) orientation using various “seed”/”buffer” layers (IDS references illustrate various embodiments, such as with GaAs seed layers on a GaAs substrate, etc), but none of the references other than the double patenting reference disclose a trilayered structure meeting the limitations of claim 1.  The issue with rejoinder is that claim 10 merely requires a single generic “buffer” layer, which would be read on by many of the IDS references cited by Applicants (though claim 11 would not be); similarly, claim 16 would be met by many of the IDS references given the generic nature of “buffer layer”, but claim 17 would distinguish over the art of record for the same reasons as claim 1.  In all cases, excepting potential double patenting for the same reasons as recited against claim 1, albeit with pointing to different claims in the Le et al. reference.  Amendment to incorporate claim 11 into 10 and 17 into 16 would bring the entirety of the application into condition for allowance and allow full rejoinder of all claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 9 and, provisionally, 10 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 11,489,108 B2 (Le et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 6 recite multiple layers between the substrate and BiSb layer which read on the claimed three-layer buffer layer.
Regarding claims 4 and 5, several of the embodiments in claims 1, 4 and 6 inherently meet the claimed crystal structure and atomic spacing requirements (e.g. Cu, CuAgM, etc.).
Regarding claim 6, the cited IDS provides evidence that it would have been obvious to one of ordinary skill in the art to optimize the amount of Sb to be within the claimed range when using a BiSb (012) layer in the claimed field of endeavor. This is a matter of routine optimization of an atomic percent within ranges recognized in the art as desirable for the disclosed intended use.
Regarding claim 7, silicon and alumina are conventional substrate material as illustrated by the IDS references cited.  The Examiner also notes that Le et al.’s disclosure provides material support that these are obvious variants of the claimed, generically recited ‘substrate’.  Applicants are reminded that while it is generally prohibited from using the disclosure of a potentially conflicting patent or application in an Double Patenting analysis, there are two exceptions permitted by the MPEP.  Specifically, “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent”.  In the instant case, since the claim recites a substrate the disclosure providing which materials are suitable as said substrate are deemed to be clearly providing support for the patent claims.
Regarding claims 8 and 9, the Examiner notes that the claimed silicide layer can read on the claimed “electrical current shunt blocking layer” since they can comprise overlapping materials (again noting that Le et al. claims 4 and 6 provide for a plurality of layers between the substrate and the BiSb layer, including 4+ layers).
Regarding withdrawn claims 10 – 20, these claims would likewise be found as being subject to double patenting predicated on the above teachings and claims 11 – 20 of the Le et al. reference.

Claim Objections
Claim 9 is objected to because of the following informalities:  there appears to be missing words in the first clause, as the first clause recites: “wherein the electrical current shunt blocking layer the magnetic material …”.  Appropriate correction is required.  It appears that this should recite “… wherein the magnetic material comprising the electrical current shunt blocking layer is selected from …”.
Withdrawn claims 14 and 20 have a similar issue as above, but are actually potential 112(b) issues as they refer to comprising “the” magnetic material, yet there is no antecedence for the specific magnetic materials recited.  These claims can be corrected by replacing “the” with “a”, so that they recite: “wherein the electrical current shunt blocking layer comprises [the] a magnetic material selected from …”.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  a structure comprising a substrate, a buffer layer per claim 1, and a BiSb layer having (012) orientation is only taught in commonly assigned Le et al., as noted above.  The prior art of record fails to teach or render obvious a structure possessing a buffer layer as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
November 3, 2022